                Case 20-11602-BLS        Doc 99       Filed 08/27/20        Page 1 of 21



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 FACTOM, INC.,                                        Case No. 20-11602 (BLS)

                         Debtor.                      ORDER CONFIRMING PLAN

                                                      Re: D.I. 70, 71, 96


          The Second Amended Chapter 11 Plan of Reorganization, filed by the Debtor on July 29,

2020 [D.I. 70-71]     Plan , having been transmitted to creditors and equity security holders; and

it having been determined after hearing on notice that the confirmation requirements in Bankruptcy

Code section 1191(b) have been satisfied; now, therefore, it is hereby:

          ORDERED, that the Plan is confirmed; and it is further

          ORDERED, that the 14-day stay under Rule 3020(e) is hereby waived.

          A copy of the confirmed Plan is attached.




  Dated: August 27th, 2020                     BRENDAN L. SHANNON
  Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 2 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 3 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 4 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 5 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 6 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 7 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 8 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 9 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 10 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 11 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 12 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 13 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 14 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 15 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 16 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 17 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 18 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 19 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 20 of 21
Case 20-11602-BLS   Doc 99   Filed 08/27/20   Page 21 of 21
